MEMORANDUM OPINION
PER CURIAM.
Plaintiff, Johnnie R. Bauer, appeals the order and award of the Labor and Industrial Relations Commission on the grounds that the Commission order is not supported by competent and substantial evidence. We affirm.
The Commission determined plaintiff sustained a 20 percent permanent partial disability of the body as a whole. Based on this determination as well as other evidence, the Commission awarded plaintiff: 1) temporary total disability of $243.78 per week for the period from February 13,1988 until April 14, 1988 (8 and 5/7 weeks); 2) permanent partial disability of $156.71 per week for 80 weeks (20% of the body as a whole); and 3) future use of a TENS unit.
The Commission disallowed: 1) a doubling of the ALJ’s temporary award; 2) an award for future surgical intervention and physical therapy; 3) an award for future nursing care; and 4) an award for past medical treatment not authorized by the employer. The Commission also determined Second Injury Fund involvement not to be warranted in the case.
The order is supported by competent and substantial evidence in the record. An opinion on this matter would serve no prece-dential value. We, therefore, affirm the order of the Commission pursuant to Rule 84.-16(b).